 

Case 5:20-cv-02235-AB Document 4 Filed 07/02/20 Page 1of1

ORIGIN ID:PNEA (646) 564-0700 SHIP DATE: 26JUN20
Maria Martin ACTWST: 0.90 LB
2024 Cressman Road CAD: 114479659/INET4220

stone fen 19474
ippack, BILL SENDER
UNITED STATES, US EIN/VAT:

 

TO Foreign Minister Wang Yi 6105840700

Ministry of Foreign Affairs _
No. 2¢ aoyangmen Nandajie Express
Chaoyang District

BEIJING, 100701 (CN)
CHINA, CN

e

2201 20042420uy

AWB

 

HMNUUNI

TRE 7708 1374 9225 Form

0430
AM

INTL PRIORITY

REF: Greco
DESC1:Legal Documents
DESC2:

DESC3:
DESC:
EEE NC EEI 30.37(a)

These items are conirclled by the U.S. Government and aulhorzad for export
ony to the country of ulimate destination for use by tha ultimate consignee

or end-user(s) herein identified. They may nol be resold, transferred, or
otherwise disposed of to any other country of lo any person other than the
authorized ullimate consignee or end-useris}. either in ther orignal form: or

afier baing incorporated into other items, without first obtaining approvet

from the U.S. government or as otherwise authorized by ULS. law and regulations.

 

COUNTRY MFG: US SIGN: Maria Martin
CARRIAGE VALUE: 0.00 USD THC: 3 159381133
CUSTOMS VALUE: 1.00 USD DT: R

 

The Monteal or Warsaw Convention may apply and will govern atid it most!
cases limit the Habllity of Federal Express for loss or delay of or

damage fo your ship ment Subject fo tha conditions of the

contrac! on the reverse.

FEDEX AWB COPY - PLEASE PLACE IN POUCH

 

FEDEX AWB COPY - PLEASE PLACE BEHIND CONSIGNEE COPY

1. Fold the printed page along the horizontal line.
2. Place label in shipping pouch and affix it fo your shipment.

After printing this label:
